DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/6/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…a power amplifier element disposed at the output of the preamplifier element and formed of a section of single-clad Tm-doped optical fiber, the power amplifier providing gain to the output of the preamplifier element in the presence of a second pump beam operating at a second pump wavelength p2 suitable to provide amplification within the single-clad Ho-doped optical fiber…”
Figure 1 of the specification of the present application shows the second pump wavelength providing gain to signals propagating out of the Ho-doped preamp stage wherein amplification is provided within the Tm-doped stage.
Therefore, the limitation “…suitable to provide amplification within the single-clad Ho-dope fiber…” is not clear.
Claims 2-22 depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (USPAP 2018/0159296) in view of Jiang et al (USPAP 2011/0222562) and Shah et al (USPN 10,348,051).
With respect to claim 1, Johnson et al disclose: A hybrid optical amplifier for operation within an eye-safe wavelength region from about 1900 nm to about 2200 nm [ figure 2A; paragraph [0031] disclose amplification of a seed wavelength of 2100nm ], comprising: a preamplifier element formed of a section of single-clad Ho-doped optical fiber [ paragraph [0031] teaches a holmium-doped fiber as seed preamplifier (4) ], the preamplifier providing gain to an input signal propagating at a wavelength within the eye-safe wavelength region [ taught by paragraph [0030] ], the section of single-clad Ho-doped optical fiber providing gain to the input signal in the presence of a first pump beam operating at a first pump wavelength suitable to provide amplification within the section of single-clad Ho-doped optical fiber for a defined transmission bandwidth within the eye-safe wavelength region [ paragraph [0030] teaches the pump wavelength of 1908nm provides gain to the seed signal at 2090nm ]; a power amplifier element disposed at the output of the preamplifier element [ taught by power amplifier (6) ] and formed of a section of single-clad Tm-doped optical fiber, the power amplifier providing gain to the output of the preamplifier element in the presence of a second pump beam operating at a second pump wavelength suitable to provide amplification within the single-clad Ho-doped optical fiber; and a pump supply coupled to both the preamplifier element and the power amplifier element for providing the first pump beam at a first wavelength and the second pump beam at second wavelength.
The first difference between claim 1 and Johnson et al is using a Tm-doped fiber as the power amplifier wherein the first preamplifier stage is pumped and a first wavelength and the power amplifier is pumped at a second wavelength.
Paragraph [0020} of Jiang et al establishes before the time of filing of the present application that Tm-doped and Ho-doped fibers were interchangeable for the function of amplification in 2-micron band.
Therefore, a substitution of a Tm-doped fiber for the Ho-doped fiber as the power amplifier in the device of Johnson et al would have been obvious because both types of amplifiers were known to produce the same desired result – amplification in the 2-micron band.
The use of first and second pumping wavelengths would have been required by the modification in that the pumping wavelengths of Ho and Tm are different.
Also, distinct pumping of each stage is suggested to a skilled artisan by figure 1A of Johnson et al. 
The second difference between claim 1 and Johnson et al is the use of single-clad fibers for the amplifiers.
Column 26, line 20 of Shah et al teaches that it was known before the time of filing of the present application that single-clad fibers were useable for amplification via Ho or Tm doping.
Therefore, using single-clad fibers in the system of Johnson et al would have been obvious because construction of the device would have required the use of known fiber types capable of amplification via Ho or Tm doping.
Figures 12 and 13 of Shah et al teach that it was known before the time of filing of the present application to have used filters (560) are part of an amplification stage.
Therefore, claim 2 would have been obvious in view Shaw et al because adding filters to the device of Johnson et al would have improved signal to noise ratio.
Figure 1A of Johnson et al teaches providing individual pumps to each amplification stage, thus rendering claims 3 and 4 obvious in that they merely recite known means to perform the desired result of pumping stages.
Claim 10 would have been obvious because paragraph [0020] teaches that Ho and Tm co-doping was known to be interchangeable with sole Tm or sole Ho doping for amplification in the 2-micron band, thus being a substitution producing the same result.
Claim 11 would have been obvious because the device of Johnson et al required the use of fiber types known for light amplification, thus being suggested by column 25, lines 25-30 of Shaw et al.
Claims 12 and 13 would have been obvious because column 1, lines 9-21 establish before the time of filing of the present application that either pulse or CW signal amplification was a known use for fiber amplifiers.
With respect to claims 14, 15, 19 and 20, figures 12 and 13 of Shaw et al teach that it was known before the time of filing of the present application to have use wavelength division multiplexers to either co-propagate or counter-propagate pumping light into gain fibers.
Therefore, claims 14, 15, 19 and 20 would have been obvious because the teachings of Shaw establish that their subject matter is a known solution to the problem of pumping amplification fibers.
With respect to claims 21 and 22, figure 16 of Shaw et al teaches that it was known before the time of filing of the present application to fabricate a fiber amplifier to have a plurality of sections (first gain section, second gain section) wherein pumping energy from either the co-propagating or counter-propagating pumps can provide residual energy to remaining sections in the direction of propagation.
Therefore, claims 21 and 22 would have been obvious because they merely recite known structure to solve the problem of fabricating a fiber optic amplifier.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (USPAP 2018/0159296) in view of Jiang et al (USPAP 2011/0222562) and Shah et al (USPN 10,348,051).
With respect to claim 23, Johnson et al disclose: An optical system for providing amplified spontaneous emission in an eye-safe wavelength band [ figure 2A; paragraph [0031] disclose amplification of a seed wavelength of 2100nm ], comprising: a first stage formed of a section of single-clad Ho-doped optical fiber which generates optical energy in the presence of a first pump beam operating at a first pump wavelength [ paragraph [0031] teaches a holmium-doped fiber as seed preamplifier (4) ]; a second stage disposed at the output of the first stage, the second stage formed of a section of single-clad Tm-doped optical fiber which generates optical energy in the presence of a second pump beam operating at a second pump wavelength [ taught by power amplifier (6), however it is Ho-doped ]; and a pump supply coupled to both the first age and the second stage for providing the first pump beam and the second pump beam, respectively, wherein the presence of the first and second pump beams within the first and second stages generates as an output amplified spontaneous emission (ASE) centered at a wavelength within an eye-safe wavelength region [ the device outputs light amplified in the eye-safe band, ASE being the noise component of an amplification band ].
The first difference between claim 1 and Johnson et al is using a Tm-doped fiber as the power amplifier wherein the first preamplifier stage is pumped and a first wavelength and the power amplifier is pumped at a second wavelength.
Paragraph [0020} of Jiang et al establishes before the time of filing of the present application that Tm-doped and Ho-doped fibers were interchangeable for the function of amplification in 2-micron band.
Therefore, a substitution of a Tm-doped fiber for the Ho-doped fiber as the power amplifier in the device of Johnson et al would have been obvious because both types of amplifiers were known to produce the same desired result – amplification in the 2-micron band.
The use of first and second pumping wavelengths would have been required by the modification in that the pumping wavelengths of Ho and Tm are different.
Also, distinct pumping of each stage is suggested to a skilled artisan by figure 1A of Johnson et al. 
The second difference between claim 1 and Johnson et al is the use of single-clad fibers for the amplifiers.
Column 26, line 20 of Shah et al teaches that it was known before the time of filing of the present application that single-clad fibers were useable for amplification via Ho or Tm doping.
Therefore, using single-clad fibers in the system of Johnson et al would have been obvious because construction of the device would have required the use of known fiber types capable of amplification via Ho or Tm doping.

Allowable Subject Matter
Claims 5-9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645